Judgment, Supreme Court, New York County (Bruce Wright, J.), entered February 8, 1990, which, inter alia, upon a jury verdict, found in favor of defendants dismissing the complaint, unanimously affirmed, without costs.
Plaintiff claimed that she sustained injuries when she fell or tripped over a rolled carpet inside defendant Loehmann’s store, which had been placed against the wall near the entrance to the "Back Room”, a section of the store where expensive women’s garments are sold. Plaintiff allegedly never saw the rolled-up carpet until after the incident, as she was looking "straight ahead” for her husband. Defendants introduced evidence showing that the carpet did not protrude into the entrance of the Back Room and alleged otherwise that the carpet was placed in a safe and appropriate location. The jury’s resolution of the disputed facts in favor of defendants does not present a reason to disturb its verdict. (Picciallo v Norchi, 147 AD2d 540.)
We have considered plaintiff’s remaining contentions and find them to be without merit. Concur—Milonas, J. P., Ellerin, Ross, Kassal and Rubin, JJ.